Order entered March 30, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01476-CV

          IN THE INTEREST OF C.T.H. AND H.V.H., CHILDREN

              On Appeal from the 302nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-14-07021

                                     ORDER

      Before the Court is appellee’s March 24, 2020 unopposed motion for an

extension of time to file her brief on the merits. We GRANT the motion and

extend the time to April 13, 2020.


                                          /s/   BILL WHITEHILL
                                                JUSTICE